COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00002-CR


Gabriel Paul Salas a/k/a Gabriel P.      §   From the 297th District Court
Salas
                                         §   of Tarrant County (1327362D)

v.                                       §   February 20, 2014

                                         §   Per Curiam

The State of Texas                       §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM